DETAILED ACTION
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive. In particular, Applicant asserts that the combined teachings of Yoneda and Kim fail to teach or suggest a second alloy portion…between the second dielectric layer and the first and second internal electrodes, respectively.  The Office disagrees for the reasons that follow.
In support of their assertion, Applicant ‘s only discussion of Yoneda concludes that Yoneda indeed teaches a solid solution (i.e., a second alloy portion) formed between a ceramic slurry and the internal electrodes.  See page 11 of the response, citing col. 3, lines 33-67 and col. 4, lines 3-15 and 29-36 of Yoneda.  Applicant’s discussion of Kim notes that Kim teaches a second dielectric pattern 132 is disposed in a first space 121’ and second space 122’.  See page 12 of the response, citing paragraph [0054] of Kim.  On pages 13-14 of the response, Applicant then concludes that neither Yoneda or Kim discloses a second alloy portion and a second dielectric layer and asserts that any proposed combination is based on improper picking and choosing from the disclosures of Yoneda and Kim.  However, Applicant fails to provide a discussion of what the combined teachings of Yoneda and Kim would suggest to one of ordinary skill in the art.  Rather, Applicant limits their discussion to the references individually.  Since Yoneda teaches forming solid solutions between a ceramic slurry and the internal electrodes, the addition of second dielectric layers, as taught by Kim, would at least suggest the formation of second alloy portions between the respective internal electrodes and second dielectric layers.  The Office is, therefore, not persuaded by this argument.  
As an additional argument, on page 14 of the response, Applicant argues that modifying Yoneda, as taught by Kim, would render Yoneda unsatisfactory for its intended purpose, only noting that Yoneda forms a solid solution based on the interaction between internal electrodes and the metallic compound found in a ceramic slurry.  However, Kim teaches that at least one of the metals recited in claim 1 as forming the second alloy layer is present their ceramic slurry as well.  Therefore, this argument is also not persuasive.  Further, the Office notes that Applicant provides no discussion as to why the teachings of Kim would render Yoneda unsatisfactory.
For the reasons set forth above, the Office maintains the rejection of claims 1, 3-4, 6-11, and 13-17 as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 6,370,014) in view of Kim et al. (US Pat. App. Pub. No. 2019/0006107).
With respect to claim 1, Yoneda teaches a multilayer ceramic capacitor comprising: a multilayer body including a dielectric ceramic layer and an internal electrode layer stacked in a stacking direction (see FIG. 1, elements 2 and 3a-3f, col. 6, lines 28-37); and an external electrode connected to the internal electrode layer (se FIG. 1, elements 4/5 and col. 6, lines 38-41); wherein the multilayer body includes a first main surface and a second main surface on opposite sides in the stacking direction, a first side surface and a second side surface on opposite sides in a width direction orthogonal or substantially orthogonal to the stacking direction, and a first end surface and a second end surface on opposite sides in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (see FIG. 1, showing a parallelepiped structure); the internal electrode layer includes a first internal electrode layer that extends to the first end surface, and a second internal electrode layer that extends to the second end surface (see FIG. 1 and col. 6, lines 34-36); the second internal electrode layer is opposed to the first internal electrode layer with the dielectric ceramic layer interposed therebetween (see FIG. 1 and col. 6, lines 30-34); the external electrode includes a first external electrode that is disposed on the first end surface and is connected to the first internal electrode layer, and a second external electrode that is disposed on the second end surface and is connected to the second internal electrode layer (see FIG. 1 and col. 6, lines 38-41); the dielectric ceramic layer includes a first dielectric ceramic layer (see FIG. 1, the dielectric layers between the internal electrodes); the first dielectric ceramic layer is disposed between the first internal electrode layer and the second internal electrode layer (see FIG. 1, the dielectric layers between the internal electrodes); the multilayer body includes an inner layer portion in which the first internal electrode layer and the second internal electrode layer are alternately stacked with the dielectric ceramic layer interposed therebetween (see FIG. 1), an outer layer portion sandwiching the inner layer portion in the stacking direction and including a ceramic material (see FIG. 1, the dielectric layers above the top-most internal electrode and below the bottom-most internal electrode), and a second alloy portion including one metal element provided in a greatest amount among metal elements of the internal electrode layer, and one or more metal elements among a metal group including Sn, In, Ga, Zn, Bi, Pb, Cu, Ag, Pd, Pt, Ph, Ir, Ru, Os, Fe, V, and Y is provided between the second dielectric ceramic layer and the first internal electrode layer, and between the second dielectric ceramic layer and the second internal electrode layer, respectively (see col. 3, lines 33-44, wherein the one metal is Ag and the one or more metals is Cu or Pd and col. 6, lines 57-67,  noting that the solid solution is found at an interface between the internal electrodes and ceramic dielectric).
Yoneda fails to teach a second dielectric ceramic layer; the second dielectric ceramic layer includes a region between the first dielectric ceramic layers opposite to each other with the internal electrode layer interposed therebetween, and in which the internal electrode layer is not disposed, and such that a portion of the second dielectric ceramic layer overlaps the first dielectric ceramic layer in the stacking direction; and a third dielectric ceramic layer sandwiching the inner layer portion and the outer layer portion in the width direction and including a dielectric ceramic material.
Kim, on the other hand, teaches a second dielectric ceramic layer (see FIG. 3, elements 131 and 132 and paragraph [0054]); the second dielectric ceramic layer includes a region between the first dielectric ceramic layers opposite to each other with the internal electrode layer interposed therebetween, and in which the internal electrode layer is not disposed, and such that a portion of the second dielectric ceramic layer overlaps the first dielectric ceramic layer in the stacking direction (see FIG. 3); and a third dielectric ceramic layer sandwiching the inner layer portion and the outer layer portion in the width direction and including a dielectric ceramic material (see FIG. 4, elements 140).  Such an arrangement results in improved characteristics by preventing the bending of the internal electrodes.  See paragraphs [0008] and [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yoneda, as taught by Kim, in order to prevent bending of the internal electrodes.
With respect to claim 4, the combined teachings of Yoneda and Kim teach that a third alloy portion including the one metal element and one or more metal elements among the metal group is provided between the third dielectric ceramic layer and the first internal electrode layer, and between the third dielectric ceramic layer and the second internal electrode layer, respectively.  See Yoneda, col. 3, lines 33-44 and col. 6, lines 57-60, noting that the solid solution is formed at all surfaces of the internal electrode.
With respect to claim 9, the combined teachings of Yoneda and Kim teach that the outer layer portion includes a plurality of dielectric ceramic layers. See Kim, paragraph [0031].
With respect to claim 10, the combined teachings of Yoneda and Kim teach that the dielectric ceramic layer includes ceramic grains.  See Yoneda, col. 6, lines 1-3.
With respect to claim 14, the combined teachings of Yoneda and Kim teach that the dielectric ceramic layer has a perovskite structure as a main component.  See Yoneda, col. 6, lines 1-3 or Kim, paragraph [0032].
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 6,370,014) in view of Kim et al. (US Pat. App. Pub. No. 2019/0006107), and further, in view of Nakamura et al. (US Pat. App. Pub. No. 2009/0237859).
With respect to claim 3, the combined teachings of Yoneda and Kim fail to teach that the first internal electrode layer includes a first interspersed internal electrode interspersed discontinuously in the length direction at an end in the length direction which is not connected to the second external electrode; the second internal electrode layer includes a second interspersed internal electrode interspersed discontinuously in the length direction at an end in the length direction which is not connected to the first external electrode; and a fourth alloy portion including the one metal element and one or more metal elements among the metal group is provided around each of the first interspersed internal electrode and the second interspersed internal electrode.
Nakamura, on the other hand, teaches discontinuous internal electrodes, wherein alloy portions are disposed to surround each discontinuous internal electrode.  See FIGS. 3(2) and 3(3), see also, paragraph [0046].  Such an arrangement results in enhanced coverage of the internal electrodes.  See paragraph [0019].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Nakamura, in order to improve the coverage of the internal electrodes.
With respect to claim 17, the combined teachings of Yoneda, Kim and Nakamura teach that each of the first interspersed internal electrode and the second interspersed internal electrode is provided within the second dielectric ceramic layer.  See GI. 3(3) of Nakamura, noting that when combined with the teachings of Yoneda and Kim, the enhanced coverage of the internal electrodes would result in discontinuous internal electrodes being disposed within the second dielectric ceramic layer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 6,370,014) in view of Kim et al. (US Pat. App. Pub. No. 2019/0006107), and further, in view of Kang et al. (US Pat. App. Pub. No. 2020/0058443).
With respect to claim 6, the combined teachings of Yoneda and Kim fail to teach that each of the first external electrode and the second external electrode includes a metal and a ceramic material.
Kang, on the other hand, teaches that each of the first external electrode and the second external electrode includes a metal and a ceramic material.  See paragraph [0062].  Such an arrangement results in increased bonding between the ceramic body and the external electrodes, as well as improved moisture reliability.  See paragraph [0072] and further, paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Kang, in order to increase bonding between the ceramic body and the external electrodes, as well as improve moisture reliability.
Claims 7, 8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 6,370,014) in view of Kim et al. (US Pat. App. Pub. No. 2019/0006107), and further, in view of Tanaka et al. (US Pat. App. Pub. No. 2017/0018363).
With respect to claim 7, the combined teachings of Yoneda and Kim fail to explicitly teach that each of the first external electrode and the second external electrode includes a Ni layer, a first plated layer, and a second plated layer.
Tanaka, on the other hand, teaches that each of the first external electrode and the second external electrode includes a plurality of layers, including a Ni layer, a first plated layer, and a second plated layer.  See paragraph [0058], noting that Ni is included with Cu in the base layer and paragraph [0059], noting lower and upper plating layers.  Such an arrangement results in external electrodes which provide stress relaxation, prevent solder leaching, and enhance mountability.  See paragraph [0059].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Tanaka, in order to produce external electrodes which provide stress relaxation, prevent solder leaching, and enhance mountability.
With respect to claim 8, the combined teachings of Yoneda, Kim, and Tanaka teach that each of the first external electrode and the second external electrode further includes a Cu layer.  See paragraphs [0057] and [0058], noting that the base electrode can have multiple layers.
With respect to claim 11, the combined teachings of Yoneda and Kim fail to teach that a thickness of the outer layer portion is about 15 µm or more and about 40 µm or less.  
Tanaka, on the other hand, teaches that a thickness of the outer layer portion is about 15 µm or more and about 40 µm or less.  See paragraph [0034].  Such an arrangement results in improved deflecting strength.  See paragraph [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Tanaka, in order to provide improved deflecting strength for the capacitor.
With respect to claim 15, the combined teachings of Yoneda and Kim fail to teach that a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.25 µm or more and about 0.4 µm or less.
Tanaka, on the other hand, teaches that a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.25 µm or more and about 0.4 µm or less.  See paragraph [0038].  Such an arrangement helps reduce the size of the capacitor while maintaining a high capacitance.  See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Tanaka, in order to provide reduced size of the capacitor while maintaining high capacitance.
With respect to claim 16, the combined teachings of Yoneda and Kim fail to teach that a thickness of each of the first dielectric ceramic layer and the second dielectric ceramic layer is about 0.4 µm or more and about 0.55 pm or less.
Tanaka, on the other hand, teaches that a thickness of each of the first dielectric ceramic layer and the second dielectric ceramic layer is about 0.4 µm or more and about 0.55 pm or less.  See paragraph [0033].  Such an arrangement helps reduce the size of the capacitor while maintaining a high capacitance.  See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Tanaka, in order to provide reduced size of the capacitor while maintaining high capacitance.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 6,370,014) in view of Kim et al. (US Pat. App. Pub. No. 2019/0006107), and further, in view of Shimada (US Pat. App. Pub. No. 2017/0178812).
With respect to claim 13, the combined teachings of Yoneda and Kim fail to teach that the dielectric ceramic layer includes a rare earth element in an amount of about 0.2 mol% or more and about 5 mol% or less with respect to 100 moles of Ti.
Shimada, on the other hand, teaches that the dielectric ceramic layer includes a rare earth element in an amount of about 0.2 mol% or more and about 5 mol% or less with respect to 100 moles of Ti.  See paragraph [0010].  Such an arrangement results in improved high-temperature load life and reliability.  See paragraph [0043].  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yoneda and Kim, as taught by Shimada, in order to provide improved high-temperature load life and reliability.
Allowable Subject Matter
Claims 2, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 2, the prior art fails to teach, or fairly suggest, the higher molar ration of the second alloy portion as compared to the first alloy portion, when taken in conjunction with the remaining limitations of claim 2 and the limitations of base claim 1.  With respect to claim 5, the prior fails to teach, or fairly suggest, the fifth alloy portion, when taken in conjunction with the remaining limitations of claim 5 and the limitations of base claim 1.  With respect to claim 12, the prior fails to teach, or fairly suggest, the recited additives in each dielectric layer, when taken in conjunction with the limitations of base claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848